IN THE COURT OF APPEALS OF TENNESSEE
                              AT JACKSON
                                     June 22, 2004 Session

  STATE OF TENNESSEE, EX REL., REBA ALEXANDER v. MICHAEL
                        WILLIAMS

STATE OF TENNESSEE, EX REL., MICHAEL SPRINGFIELD v. RITA R.
                         SHELBY


                 Direct Appeal from the Juvenile Court for Haywood County
                         Nos. 6623 and 5280   J. Roland Reid, Judge



                     No. W2003-01485-COA-R3-JV - Filed August 2, 2004


This is a consolidated appeal of two lawsuits in which the trial court refused to enforce or modify
child support orders administratively issued under Tennessee Code Annotated 36-5-103(f). The trial
court dismissed the State’s petitions in both actions. We vacate the orders of dismissal and remand
for proceedings on the merits.

    Tenn. R. App. P. 3 Appeal as of Right; Judgment of the Juvenile Court Vacated and
                                        Remanded

DAVID R. FARMER , J., delivered the opinion of the court, in which ALAN E. HIGHERS, J. and HOLLY
M. KIRBY , J., joined.

Paul G. Summers, Attorney General and Reporter, and Stuart F. Wilson-Patton, Senior Counsel, for
the appellant, State of Tennessee.


                                             OPINION

         The issue before this Court in this consolidated appeal is whether the trial court erred by
refusing to enforce or modify child support orders administratively issued by the department of
human services (“the department”) under Tennessee Code Annotated § 36-5-103(f). The first action,
State of Tennessee, ex. rel., Reba Alexander v. Michael Williams (“the Williams action”), originates
from a 1999 order of the Juvenile Court for Chester County, whereby the court ordered Mr. Williams
to pay child support of $250 per month and assessed arrearage of $4254.72. In January 2000, the
State filed a petition to register this order in the Juvenile Court of Haywood County. In its petition,
the State asserted a child support arrearage of $5230 as of December 31, 1999. In April 2000, the
State filed a petition for contempt against Mr. Williams. The trial court reserved the issue of
contempt, but found Mr. Williams to be $6,004 in arrears and ordered him to pay child support of
$250 per month plus arrearage payments of $50 per month. In August 2000, the trial court found
Mr. Williams not guilty of civil contempt.

         In January 2002, pursuant to Tennessee Code Annotated § 36-5-103(f), the State issued an
administrative order modifying and increasing Mr. Williams’ obligation to $674 per month. This
amount included arrears payments of approximately $50 per month. In December 2002, the State
filed a petition for contempt against Mr. Williams in the Juvenile Court of Haywood County. In its
petition, the State alleged Mr. Williams was in contempt of court for failure to fulfill his child
support obligation as ordered by the court in 2000 and amended by the State pursuant to § 36-5-
103(f) in 2001. The State further asserted Mr. Williams was $11,319.61 in arrears. Following a
March 2003 hearing, the trial court found Mr. Williams obligation had been administratively
modified and that his payments were in arrears of $11,193.25. The trial court dismissed the State’s
petition for contempt. The State filed a Tennessee Rules of Civil Procedure Rule 59 motion to alter
or amend the judgment, which the trial court denied. In the course of hearing the State’s Rule 59
motion, the trial court stated that it had denied the State’s contempt petition because it had not found
Mr. Williams to be in willful violation of the court’s 2000 order of support. The court refused to
consider whether Mr. Williams was in contempt of the administrative order issued in 2001.

        The second action, State of Tennessee, ex. rel., Michael Springfield v. Rita R. Shelby (“the
Springfield action”), originates from 1992 and 1996 orders of the trial court finding Mr. Springfield
to be the father of R.G. and J. G. and ordering him to pay child support. In January 1998, Mr.
Springfield filed a petition to decrease his support obligation based upon a significant variance,
which the trial court granted in March 1998. The court set child support at $78 per week and set a
weekly arrearage payment amount of $20 per week.

        In June 2002, pursuant to § 36-5-103(f), the State issued an administrative order increasing
Mr. Springfield’s obligation to $220.38 per week. In December 2002, the State filed a petition on
behalf of Mr. Springfield in the trial court seeking a downward modification of Mr. Springfield’s
child support obligation. The State petitioned the court to set child support according to the child
support guidelines and attached a document indicating that Mr. Springfield had been approved for
unemployment benefits in the amount of $275 for 26 weeks. The trial court heard the matter in
March 2003. The trial court denied the State’s petition for modification of the administrative order.
The State filed a motion to alter or amend, and a hearing was held on the matter in April 2003. The
trial court denied the State’s motion to alter or amend in June 2003.

       The State filed timely notices of appeal of both judgments to this Court. Pursuant to Rule
16 of the Tennessee Rules of Appellate Procedure, the State filed a motion in this Court to
consolidate the appeals. The appeals were consolidated by order of this Court in July 2003.




                                                  -2-
                                          Issues Presented

       The issue as presented by the State for our review is whether the trial court erred by
dismissing the State’s petitions for contempt and modification where the court-ordered child support
orders had been modified by administrative orders and the court found the administrative orders
issued under Tennessee Code Annotated § 36-5-103(f) unconstitutional.

        However, having reviewed the transcript of the evidence, we disagree with the State’s
assertion that the trial court based its orders on a sua sponte determination that § 36-5-103(f) is
unconstitutional on its face. Rather, the court appears to disagree with the State’s assertion that the
court had jurisdiction to modify or to enforce by its contempt powers administrative orders issued
under the section. The trial court appears to have determined that the authority to modify/enforce
administrative orders rests with the administrative (i.e. executive) agency that issued them, not with
the judiciary. The court did not void or take any other action on the administrative orders issued
under § 36-5-103(f). In the Williams action, the court found no willful contempt of its order and
determined it lacked authority to enforce the administrative order. In the Springfield action, the court
stated: “[t]he reason the modification was denied is the fact that it’s really a moot point.” The court
further expressed that it did not believe the legislature intended to give the court the authority to
modify an administrative order. The court indicated that the appeal of the administrative order
should be to the administrative agency that issued it. Thus, the dispositive issue, as we perceive it,
is not whether § 36-5-103(f) is facially unconstitutional. Rather, the constitutional issue is one
involving the separation of powers. The pivotal issue, as we perceive it, is whether the courts have
subject matter jurisdiction to enforce or modify administrative orders issued under § 36-5-103(f).

                                        Standard of Review

         Courts may derive subject matter jurisdiction directly from the state constitution or from acts
of the legislature. Osborn v. Marr, 127 S.W.3d 737, 739 (Tenn. 2004). Further, a court’s subject
matter jurisdiction is limited to powers conferred directly by the constitution or legislature or by
necessary implication. Id. This appeal requires us to determine whether the legislature has conferred
subject matter jurisdiction to the courts over child support orders administratively issued under
Tennessee Code Annotated § 36-5-103(f). The court’s primary objective when construing a statute
is to effectuate the purpose of the legislature. Lipscomb v. Doe, 32 S.W.3d 840, 844 (Tenn. 2000).
Insofar as possible, the intent of the legislature should be determined by the natural and ordinary
meaning of the words used in the statute, and not by a construction that is forced or which limits or
extends the meaning. Id. Likewise, the court must seek to ascertain the intended scope of the
statute, neither extending nor restricting the scope intended by the legislature. State v. Morrow, 75
S.W.3d 919, 921 (Tenn. 2002). The court’s interpretation must not render any part of the statute
“inoperative, superfluous, void or insignificant.” Id. (quoting Tidwell v. Collins, 522 S.W.2d 674,
676-77 (Tenn. 1975)). Rather, courts construe statutory provisions within the context of the entire
statute, giving effect to its over-arching purpose. Merrimack Mut. Fire Ins. Co. v Batts, 59 S.W.3d
142, 151 (Tenn. Ct. App. 2001). Courts must construe a statute reasonably, bearing in mind its
objective, the harm it seeks to avoid, and the purposes it seeks to promote. Voss v. Shelter Mut. Ins.


                                                  -3-
Co., 958 S.W.2d 342, 345 (Tenn. Ct. App. 1997). Issues of statutory interpretation are questions of
law which this Court reviews de novo, with no presumption of correctness attached to the
determination of the trial court. Morrow, 75 S.W.3d at 921.

                              Enforcement of Administrative Order

       Chapter five of title 36 governs enforcement of decrees for alimony and support. Section
36-5-103(f) provides:

       (f)(1)(A) Every three (3) years, upon request of the custodial or noncustodial parent,
       or any other caretaker of the child, or, if there is an assignment of support pursuant
       to title 71, chapter 3, part 1, upon the request of the department or upon the request
       of the custodial or noncustodial parent, or of any other caretaker of the child, then,
       in any support order subject to enforcement under Title IV-D of the Social Security
       Act, the department shall review, and, if appropriate, adjust the order in accordance
       with child support guidelines established pursuant to § 36-5-101(e). If at the time of
       the review, there is a "significant variance", as defined by the department's child
       support guidelines, between the current support order and the support order if
       adjusted based upon the obligor's income, the department shall adjust the order. The
       department's efforts to seek adjustment, and the court' s adjustment of the order, shall
       be in accordance with the guidelines and shall be made without a requirement for
       proof or showing of any other change in circumstances.
                (B) In the case of a request for review that is made within the three-year cycle,
       the department shall review, and, if the requesting party demonstrates to the
       department that there has been a substantial change in circumstances, adjust the
       support order in accordance with the guidelines established pursuant to §
       36-5-101(e). For purposes of this subsection, a " substantial change in circumstances"
       shall be a "significant variance", as defined by the department's child support
       guidelines, between the amount of the current order and the amount that would be
       ordered under the department's child support guidelines based upon the current
       income of the obligor.
                (C) The review and adjustment in subdivisions (1)(A) and (B) may be
       conducted by the court, or by the department by issuance of an administrative order
       by the department or its contractors.
                (2) As an alternative to the method described in subdivision (1) for review
       and adjustment, the child support order may be reviewed, and the order may be
       adjusted by an administrative order issued by the department or its contractors by:
                (A) Applying a cost-of-living adjustment to the order in accordance with a
       formula developed by the department; or
                (B) Using automated methods, including automated comparisons with wage
       data to identify orders eligible for review, conduct the review, identify orders eligible
       for adjustment, and apply the appropriate adjustment to the orders eligible for
       adjustment based upon a threshold developed by the department.


                                                  -4-
        The methods of adjustment of orders in subdivisions (f)(2)(A) and (f)(2)(B) shall be
        incorporated in the department's rules.
                 (3) The requirement for review and adjustment may be delayed if the best
        interest of the child require. Such interest would include the threat of physical or
        emotional harm to the child if the review and adjustment were to occur or the threat
        of severe physical or emotional harm to the child's custodial parent or caretaker.
                 (4) A copy of an administrative order of adjustment of the child support order
        shall be sent to the clerk of the court which has jurisdiction of the child support order
        which has been administratively adjusted and it shall be filed in the court record. A
        copy of the order shall be sent to the obligor and the obligee by the department.
                 (5) If an order of support is adjusted by administrative order pursuant to this
        section, the obligor and obligee shall have a right to administratively appeal the
        adjustment by requesting the appeal as provided in part 10 of this chapter.
        (6) Notice of the right to request a review, and, if appropriate, adjust the child support order
shall be sent to the obligor and the obligee by the department at least every three (3) years for a child
subject to an order being enforced pursuant to Title IV-D of the Social Security Act. The notice may
be included in the order.
                 (7) The department shall have rulemaking authority to implement the
        provisions of this subsection pursuant to the provisions of the Uniform
        Administrative Procedures Act compiled in title 4, chapter 5.

Tenn. Code Ann. § 36-5-103(f)(2001). Section 103(f)(1)(C) unambiguously provides that reviews
and adjustments made pursuant to the section may be conducted by the court or by the department
(of human services) by issuance of an administrative order.

        Section 812 of the chapter provides:

        (a) The department may enforce an administrative order or subpoena, or the civil
        penalties authorized in § 36-5-811, by filing a motion for such purpose in the
        chancery, circuit, juvenile court, or other domestic relations court, having
        jurisdiction over the support order, or at the option of the department or its Title
        IV-D contractor, in the county of the residence of the person or of the location of the
        entity against whom the request, administrative order or administrative subpoena was
        issued.
                (b) The court may enforce any of its orders pursuant to this section by
        contempt orders.
                (c) The department may also enforce such administrative orders, subpoenas
        or requests by directing the revocation, denial, or suspension of any license, as
        defined in § 36-5-701, of any person or entity.
                (d) Such enforcement methods shall be cumulative, and not exclusive, of any
        other remedies provided by law for the enforcement of any orders by the court or by
        the department.



                                                  -5-
Tenn. Code Ann. § 36-5-812(2001)(emphasis added). Additionally, § 813 provides:

       The individual or entity to whom or to which the request, administrative order or
       administrative subpoena is issued pursuant to this part and which is enforced by the
       court pursuant to § 36-5-812 shall be liable for all court costs of the proceedings and
       shall be liable to the department for the cost of any private, contract or government
       attorney representing the state and for the time of any of its Title IV-D contractor
       staff utilized in litigating the administrative order or administrative subpoena.

Tenn. Code Ann. § 36-5-813(2001)(emphasis added). Reading these provisions together, the
legislature clearly conferred to the courts subject matter jurisdiction over enforcement of
administrative orders of support issued under § 36-5-103(f). We accordingly hold that the court may
enforce its own support orders and those issued by the State pursuant to § 36-5-103(f) by contempt
orders.

                      Modification of an Administrative Order of Support

        In the Springfield action, the trial court dismissed the State’s petition to modify an order of
support previously modified by the department based on the court’s determination that the
administrative order could only properly be modified by the State. As the court pointed out, this was
not a case involving an appeal of an administrative order, but a motion by the State to modify its own
administrative order. The State asserts, on the other hand, that the department and the courts have
concurrent jurisdiction to review and adjust orders of support subject to enforcement under Title IV-
D of the Social Security Act (“Title IV-D”) and subject to modification under Tennessee Code
Annotated § 36-5-103(f).

        Section 103(f)(1)(A) and (B) provide for administrative review of support orders subject to
enforcement under Title IV-D. The section mandates that the support order shall be adjusted upon
a finding of a “significant variance” as defined by the department’s child support guidelines. Section
103(f)(1)(C) provides:

       The review and adjustment in subdivisions (1)(A) and (B) may be conducted by the
       court, or by the department by issuance of an administrative order by the department
       or its contractors.

Tenn. Code Ann. § 36-5-103(f)(1)(C)(2001). Further, section 103(f)(4) requires that a support order
which has been administratively adjusted shall be sent to the clerk of the court which has jurisdiction
over the support order and that the adjusted order shall be filed in the court record. Tenn. Code Ann.
§ 36-5-103(f)(4)(2001).

       In § 36-5-103(f), The legislature unambiguously confers concurrent jurisdiction on the
department and the courts to modify support orders subject to enforcement under Title IV-D in
accordance with the child support guidelines. It further mandates that support orders which are


                                                 -6-
administratively adjusted shall be made part of the court record. We agree with the trial court that
the State could have adjusted Mr. Springfield’s child support obligation administratively without
petitioning the court. However, regardless of the trial court’s assertion that going back and forth
between the court and the department is cumbersome and a waste of resources, the trial court clearly
had jurisdiction to modify the child support order previously modified by the department under § 36-
5-103(f). We accordingly hold that the trial court erred in dismissing the State’s petition to modify
without reaching the merits.

                                             Holding

        In light of the foregoing, we hold that the trial court has the power to enforce, through its
contempt powers, an administrative order of support issued under Tennessee Code Annotated § 36-
5-103(f). We further hold that the department of human services and the court exercising
jurisdiction over the order of support have concurrent jurisdiction to modify an order of support
subject to review and adjustment under Tennessee Code Annotated § 36-5-103(f). We accordingly
vacate the trial court’s orders dismissing these actions, and remand for further proceedings on the
merits. Within the Court’s discretion, costs of this appeal are assessed to the State of Tennessee.



                                                      ___________________________________
                                                      DAVID R. FARMER, JUDGE




                                                -7-